Electronic Document         Feb 26 2021 14:02:19          2020-M-00699           Pages: 6




           Serial: 235500
                               IN THE SUPREME COURT OF MISSISSIPPI

                                              No. 2020-M-00699

           BOBBY E. WILSON, JR. A/K/A BOBBY EARL                                             Petitioner
           WILSON A/K/A BOBBY E. WILSON JR.

            v.

           STATE OF MISSISSIPPI                                                             Respondent


                                                     ORDER
             Before the Court is Bobby Wilson’s Application for Leave to Proceed in the Trial
           Court. The Court finds the application is untimely and successive and that it does not
           qualify under any of the exceptions to the procedural bars. Miss. Code Ann. §§ 99-39-5
           and 99-39-27(9) (Rev. 2020). The Court finds the petition should be denied and further
           finds that the claim raised is frivolous. Previously, the Court warned Wilson that “future
           filings deemed frivolous could result in monetary sanctions or in restrictions on his ability
           to file applications for post-conviction collateral relief (or pleadings in that nature) in
           forma pauperis.” Order, Wilson v. State, No. 2015-M-00131 (Miss. Apr. 28, 2020). The
           Court finds Wilson should be restricted from filing further applications for post-
           conviction collateral relief (or pleadings in that nature) that are related to this conviction
           and sentence in forma pauperis. See En Banc Order, Dunn v. State, No. 2016-M-01514
           (Miss. Apr. 11, 2019).
             IT IS THEREFORE ORDERED that Bobby Wilson’s Application for Leave to
           Proceed in the Trial Court is hereby denied.
             IT IS FURTHER ORDERED that Bobby Wilson is hereby restricted from filing further
           applications for post-conviction relief (or pleadings in that nature) that are related to this
           conviction and sentence in forma pauperis. The Clerk of this Court shall not accept for
           filing any further application for post-conviction collateral relief (or pleadings in that
nature) from Wilson that are related to this conviction and sentence unless Wilson pays
the applicable docket fee.


  TO DENY WITH SANCTIONS: RANDOLPH, C.J.,                 COLEMAN,        MAXWELL,
  BEAM, CHAMBERLIN, ISHEE AND GRIFFIS, JJ.

  TO DENY WITHOUT SANCTIONS: KITCHENS AND KING, P.JJ.

  KING, P.J., OBJECTS TO THE ORDER IN PART WITH SEPARATE WRITTEN
  STATEMENT, JOINED BY KITCHENS, P.J.

  SO ORDERED.




                                          2
                     IN THE SUPREME COURT OF MISSISSIPPI

                                      NO. 2020-M-00699

Bobby E. Wilson, Jr. A/k/a Bobby Earl
Wilson a/k/a Bobby E. Wilson Jr.

v.

State of Mississippi


    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER IN PART
WITH SEPARATE WRITTEN STATEMENT:

¶1.    Today, this Court prioritizes efficiency over justice and bars Bobby E. Wilson from

its doors. Because the imposition of monetary sanctions against indigent defendants and the

restriction of access to the court system serve only to punish those defendants and to violate

rights guaranteed by the United States and Mississippi Constitutions, I strongly oppose this

Court’s order restricting Wilson from filing further petitions for post-conviction collateral

relief in forma pauperis.

¶2.    This Court seems to tire of reading motions that it deems “frivolous” and imposes

monetary sanctions on indigent defendants. The Court then bars those defendants, who in all

likelihood are unable to pay the imposed sanctions, from future filings. In choosing to

prioritize efficiency over justice, this Court forgets the oath that each justice took before

assuming office. That oath stated in relevant part, “I . . . solemnly swear (or affirm) that I will

administer justice without respect to persons, and do equal right to the poor and to the rich.

. . .” Miss. Const. art. 6, § 155. Yet this Court deems the frequency of Wilson’s filings to be

too onerous a burden and decides to restrict Wilson from filing subsequent applications for
post-conviction collateral relief. See In re McDonald, 489 U.S. 180, 186–87, 109 S. Ct. 993,

997, 103 L. Ed. 2d 158 (1989) (Brennan, J., dissenting) (“I continue to find puzzling the

Court’s fervor in ensuring that rights granted to the poor are not abused, even when so doing

actually increases the drain on our limited resources.”).

¶3.    Article 3, section 25, of the Mississippi Constitution provides that “no person shall

be debarred from prosecuting or defending any civil cause for or against him or herself,

before any tribunal in the state, by him or herself, or counsel, or both.” Miss. Const. art. 3,

§ 25 (emphasis added). Mississippi Code Section 99-39-7 provides that actions under the

Uniform Post-Conviction Collateral Relief Act are civil actions. Miss. Code Ann. § 99-39-7

(Rev. 2020). Therefore, this State’s Constitution grants unfettered access in civil causes to

any tribunal in the State. The Court’s decision to deny Wilson’s filing actions in forma

pauperis is a violation of his State constitutional right to access to the courts.

¶4.    The decision to cut off an indigent defendant’s right to proceed in forma pauperis is

also a violation of that defendant’s fundamental right to vindicate his constitutional rights,

for

       Among the rights recognized by the Court as being fundamental are the rights
       to be free from invidious racial discrimination, to marry, to practice their
       religion, to communicate with free persons, to have due process in disciplinary
       proceedings, and to be free from cruel and unusual punishment. As a result of
       the recognition of these and other rights, the right of access to courts, which
       is necessary to vindicate all constitutional rights, also became a fundamental
       right.




                                               2
Joseph T. Lukens, The Prison Litigation Reform Act: Three Strikes and You’re Out of

Court-It May Be Effective, but Is It Constitutional?, 70 Temp. L. Rev. 471, 474–75 (1997).

As United States Supreme Court Justice Thurgood Marshall stated,

       In closing its doors today to another indigent litigant, the Court moves ever
       closer to the day when it leaves an indigent litigant with a meritorious claim
       out in the cold. And with each barrier that it places in the way of indigent
       litigants, and with each instance in which it castigates such litigants for having
       “abused the system,” . . . the Court can only reinforce in the hearts and minds
       of our society’s less fortunate members the unsettling message that their pleas
       are not welcome here.

In re Demos, 500 U.S. 16, 19, 111 S. Ct. 1569, 1571, 114 L. Ed. 2d 20 (1991) (Marshall, J.,

dissenting). Instead of simply denying or dismissing those motions that lack merit, the Court

seeks to punish Wilson for arguing his claims.

¶5.    Although each justice took an oath to do equal right to the poor and rich, this Court

does not deny access to the court defendants who are fortunate enough to have monetary

resources. Those defendants may file endless petitions, while indigent defendants are forced

to sit silently by. An individual who, even incorrectly, believes that she has been deprived

of her freedom should not be expected to sit silently by and wait to be forgotten.

“Historically, the convictions with the best chances of being overturned were those that got

repeatedly reviewed on appeal or those chosen by legal institutions such as the Innocence

Project and the Center on Wrongful Convictions.” Emily Barone, The Wrongly Convicted:

Why more falsely accused people are being exonerated today than ever before, Time,

http://time.com/wrongly-convicted/ (emphasis added) (last visited Nov. 17, 2020). The

Washington Post reports that



                                               3
       the average time served for the 1,625 exonerated individuals in the registry is
       more than nine years. Last year, three innocent murder defendants in Cleveland
       were exonerated 39 years after they were convicted—they spent their entire
       adult lives in prison—and even they were lucky: We know without doubt that
       the vast majority of innocent defendants who are convicted of crimes are never
       identified and cleared.

Samuel Gross, Opinion, The Staggering Number of Wrongful Convictions in America,

Washington Post (July 24, 2015), http://wapo.st/1SGHcyd?tid=ss_mail&utm_term=.4

bed8ad6f2cc.

¶6.    Rather than violating Wilson’s fundamental rights by restricting his access to the

courts, I would simply find his petition for post-conviction relief lacked merit.

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                              4